Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2022.
Applicant’s election without traverse of Group I, Species 1a, 2a (claims 1-12) in the reply filed on 2/28/2022 is acknowledged.  
Upon further review, Examiner has withdrawn claims 3-4, 6, 10-12 as corresponding with non-elected species.  Claim 3 appears to correspond with non-elected Species 2b as it would pertain to the alternating time sections (see Figures 6 & 10).  Claim 4 appears to correspond with non-elected Species 2b as it would pertain to the third time section (see Figure 10).  Claims 6, 10-11 appear to correspond with non-elected Species 2c as it would pertain to changing the rpm “in” each time section and determining clothes (see Figure 11).  Claim 12 appears to correspond with non-elected Species 1b and/or 2d as it would pertain to a dust measuring sensor and using an amount of dust (see Figures 8 & 12).  
Additionally, claim 7 also appears to conflict with the elected Species 2a, as the claim language appears to require the first time section involves periodically turning on and off both the first motor and the second motor, which would inherently require driving both motors during the first time section.  Examiner has withdrawn claim 7 in view of this language, which conflicts with Applicant’s Figure 9.  Applicant further amend/clarify if Applicant disagrees.  
In view of this, claims 1-2, 5, 8-9 will be examined on the merits.  

Drawings
The drawings are objected to because Figure 6, the driving time of “5 MINUTSE” should be “5 MINUTES”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connection hole”, “outer outlet”, and “inner outlet” (which are described as “not shown” in the specification) of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 objected to because of the following informalities:  on line 3, “exchange air moving by the lower fan with heat,” should be “exchange heat with air moving by the lower fan,”.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  on line 5, “in a least one time section” should be “in at least one time section”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a time section” but antecedent basis has been established in claim 1 for “a plurality of time sections”, “at least one first time section”, and “at least one second time section” .   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20210222350, “Kang”) in view of Choi et al. (US 20170342651, “Choi”).
Kang teaches a multi-functional storage system comprising the following of claim 1 except where underlined:

For Claim 1:
A clothes care apparatus comprising: 
a chamber (see Figures 1-9, storage room 100); 
an upper fan positioned above the chamber and configured to move air in a down direction of the chamber (see Figures 1-9, recirculation module 300.  [0015], [0090]); 
a lower fan positioned below the chamber and configured to move the air in an up direction of the chamber (see Figures 1-9, blower unit 230.  [0013]); 
a first motor configured to rotate the upper fan; 
a second motor configured to rotate the lower fan; 
a filter configured to collect dust from the air within the chamber (see Figures 1-7, circulation filter unit 229); and 
a controller configured to control the first motor and the second motor in a plurality of time sections (see Figures 1-9, control unit 610, S100 & S110.  [0053], [0083]-[0116]).  The user can use control unit 610 to execute the various modes.  The modes include a clothes care mode (see Figure 9), a door drying mode including (see Figures 6-7), and an air cleaning mode (see Figure 8).  The clothes care mode is performed for a duration (see [0087]), and can be followed up by the door drying mode can be automatically started afterwards for a predetermined time (see [0098]). 

Kang teaches blower unit(s).  Examiner considers one of ordinary skill in the art would expect these to be motorized fans, but if challenged, Examiner refers to Choi as teaching a blower fan module comprising a motorized fan (see Figures 2-4, blower fan module 32.  [0047]-[0048]).  Using a blower fan module/motorized blower fan as taught by Choi for Kang’s blower unit(s) would predictably still result in the air being blown/driven in a particular direction (see (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kang, and more particularly to use blower fan modules/motorized blower fans for the blower units as taught by Choi, because modification would yield a predictable variation of Kang resulting in the air being blown.  


Modified Kang teaches claim 1.
Modified Kang also teaches the following:

For Claim 2:
The clothes care apparatus of claim 1, further comprising: 
an inputter configured to receive information about an execution course from a user (see Kang’s Figures 1-2, control unit 610.  [0053]), 
wherein, when the information about the execution course indicates a dust removal course, the controller is configured to control the first motor and the second motor in the plurality of time sections (see Kang’s Figures 1-2, control unit 610.  [0053]).  The control unit 610 would allow selection of various modes.

For Claim 8:
The clothes care apparatus of claim 1, wherein the controller is configured to change an rpm of at least one of the first motor and the second motor when a time section changes (see Figures 1-9, control unit 610, S100 & S110.  [0053], [0083]-[0116]).  The recirculation module 300 (and its associated recirculation blower) would have its rpm changed depending on the mode (e.g. compare Figures 6-9 regarding its operation).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20210222350, “Kang”) in view of Choi et al. (US 20170342651, “Choi”) as applied to claim 1 above, and further in view of Dhaemers (US 5369892).
Modified Kang teaches claim 1.
Modified Kang teaches the following of claim 5 except where underlined:

For Claim 5:
The clothes care apparatus of claim 1, further comprising: 
an upper heater configured to heat air moving by the upper fan; and 
a lower heat exchanger configured to exchange air moving by the lower fan with heat (see Kang’s Figures 1-9, dehumidifcation unit 260.  [0076]-[0077]), 
wherein the controller drives at least one of the upper heater and the lower heat exchanger in a least one time section among the plurality of time sections (see Kang’s [0110]).

Modified Kang does not teach an upper heater.
Examiner however, considers it well-known to include a heater in a circulation duct and refers to Dhaemers, who teaches applying a heater to heat the circulated air (see Dhaemers’ Figure 6, air grills 63-64, heater 73, first fan 74).  Applying a heater to Kang’s recirculation module 300 would predictably also offer to supplement heating provided by dehumidification unit 260 (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kang, and more particularly to apply a heater to recirculation module 300 so as to supplement heating of the circulated air as taught by Dhaemers.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20210222350, “Kang”) in view of Choi et al. (US 20170342651, “Choi”) as applied to claim 1 above, and further in view of Lee et al. (US 20210071345, “Lee”).
Kang teaches an “air shot hanger” (see Kang’s Figure 2b, refer to hanger.  [0062]), but does not explicitly teach the following:

For Claim 9:
The clothes care apparatus of claim 1, further comprising: 
an outlet configured to guide the air that is moved in the down direction of the chamber by the upper fan; and 
a hanger positioned in the inside of the chamber, wherein clothes are hung on the hanger, 
wherein the hanger comprises a connection hole connected to the outlet, and an inner outlet, wherein the connection hole is configured to receive the air, and the inner outlet is configured to discharge the air to an internal surface of the clothes, and 
wherein the outlet comprises an outer outlet is configured to discharge the air to an external surface of the clothes.

Lee however, teaches an “air shot hanger” which is similarly fed by the recirculation module (see Lee’s Figures 5-9, recirculation module 300, recirculation intake port 312, recirculation discharge port 315, air shot hanger mounting part 340, air shot hanger 350. air shot discharge port 355).  Lee’s air shot hanger mounting part 340 reads on the outlet.  The top of air shot hanger 350 would have a connection hole to communicate with air shot hanger mounting part 340.  Air shot discharge port 355 reads on the inner outlet.  Recirculation discharge port 315 reads on an outer outlet.  Using Lee’s air shot hanger 350 for Kang’s air shot hanger constitutes a simple substitution (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kang and more particularly to use Lee’s air shot hanger for Kang’s air shot hanger because said modification constitutes a simple substitution of hangers.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 20180334767) (see Figures 3-4, partition 12, first fan 183, second fan 184.  [0088]-[0089], [0101]-[0102]).  Estes et al. (US 5815961) teaches a clothes treating cabinet (see Figures 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718